FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                            FOR THE TENTH CIRCUIT                               March 1, 2021
                        _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 KENT ERIC LEBERE,

       Petitioner - Appellant,

 v.                                                            No. 20-1117
                                                  (D.C. No. 1:03-CV-01424-MSK-MEH)
 TRAVIS TRANI, Warden; THE                                      (D. Colo.)
 ATTORNEY GENERAL OF THE STATE
 OF COLORADO,

       Respondents - Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY
                   _________________________________

Before TYMKOVICH, Chief Judge, HOLMES and BACHARACH, Circuit Judges.
                 _________________________________

       Kent Eric LeBere, a Colorado state prisoner, requests a certificate of appealability

(COA) to appeal the district court’s denial of his 28 U.S.C. § 2254 petition for habeas

relief. We deny Mr. LeBere’s request for a COA and dismiss this matter. See 28 U.S.C.

§ 2253(c)(1)(A).

       I. Background

       The State of Colorado charged Mr. LeBere with murdering Linda Richards. At

trial, the State offered testimony from Ronnie Archuleta, a jailhouse informant who was



       
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
housed with Mr. LeBere prior to trial. Mr. Archuleta testified that Mr. LeBere confessed

to killing Ms. Richards. A jury found Mr. LeBere not guilty of first degree murder,

felony murder, and manslaughter, but convicted him of second degree murder and arson.

He was sentenced to sixty years’ imprisonment.

       While Mr. LeBere’s direct appeal was pending, Mr. Archuleta recanted his trial

testimony. Mr. Archuleta claimed that the detective investigating the murder,

J.D. Walker, had given him information about the murder and induced him to fabricate a

confession. The state court denied Mr. LeBere’s request for a new trial based on

Mr. Archuleta’s recantation. Mr. LeBere then filed his § 2254 habeas petition, raising a

claim that the State improperly withheld exculpatory evidence in violation of Brady v.

Maryland, 373 U.S. 83 (1963).

       This is the third time Mr. LeBere appears before this court seeking review of the

district court’s denial of his habeas petition. In his first appeal, we reversed the district

court’s denial of his Brady claim as procedurally barred. See LeBere v. Abbott, 732 F.3d

1224, 1225 (10th Cir. 2013). On remand, both Mr. Archuleta and Detective Walker were

deposed. Mr. Archuleta testified that Mr. LeBere never confessed to him and that

Detective Walker provided him information to concoct a false confession in exchange for

lenient treatment in his own case. According to Mr. Archuleta, Detective Walker

instructed Mr. Archuleta to falsely testify that Mr. LeBere was the source of the

information even though Detective Walker knew that he had provided the information to

Mr. Archuleta. Contrary to Mr. Archuleta’s testimony, Detective Walker testified that

Mr. Archuleta had reported Mr. LeBere’s confession to him.

                                               2
       A magistrate judge recommended denying Mr. LeBere’s habeas petition on the

ground that Detective Walker’s testimony was more credible than Mr. Archuleta’s, but

the district court denied relief on a different ground. It determined that evidence that

Detective Walker directed Mr. Archuleta to fabricate a confession by Mr. LeBere and fed

him information to do so and then they both falsely testified about it, was immaterial to

Mr. LeBere’s conviction. The court therefore denied habeas relief on the Brady claim.

       In his second appeal, we noted that Mr. LeBere framed his Brady claim “as two

distinct subclaims related to Archuleta’s recantation”: (1) “that the government

suppressed evidence that Walker and Archuleta conspired to manufacture a false

confession”; and (2) “that Walker and Archuleta committed perjury by testifying to the

contrary.” LeBere v. Trani, 746 F. App’x 727, 731 (10th Cir. 2018). We determined

“that the evidence allegedly not disclosed—that Walker induced Archuleta to concoct a

false confession by providing him details about the crime—is material regardless of the

subsequent perjury.” Id. at 732. We therefore declined to address Mr. LeBere’s second

subclaim.

       In addressing the materiality of the suppressed evidence identified in the

first subclaim, we explained that:

       In addition to undermining Archuleta’s credibility, the suppressed evidence
       would have strongly supported LeBere’s theory that police had conducted
       an insufficient investigation. If Walker was willing to conspire with an
       inmate to procure a false confession, the jury might well conclude that the
       investigation was aimed at convicting LeBere rather than uncovering the
       truth.




                                             3
Id. We further explained that “[s]howing that Walker encouraged an informant to lie

would have had an impact on the case as a whole.” Id. We ultimately “conclude[d] that

the suppressed evidence [was] sufficient to undermine our confidence in the verdict.”

Id. at 733.

       Although we noted that the State argued that the district court’s decision could be

affirmed on the alternative ground that Mr. Archuleta’s recantation was not credible, we

explained that “[w]e sit in review of the district court’s decision, not the magistrate

judge’s recommendation.” Id. We therefore “[left] it to the district court on remand to

consider credibility in the first instance.” Id.

       On remand, the district court explained that “[a]s both the Magistrate Judge and

the 10th Circuit recognized, the question comes down to one of credibility: whether

Mr. Archuleta’s testimony about having conspired with Detective Walker is more

credible than Detective Walker’s testimony that Mr. Archuleta self-reported

Mr. LeBere’s alleged confession without any prompting.” Aplt. App., Vol. 2 at 453. The

court then focused on what it considered to be the specific factual dispute. It noted that

even assuming that Mr. Archuleta fabricated the alleged confession, the “pertinent

question” was “whether Mr. Archuleta fabricated the alleged confession at the direction

of (or, at the very least, with the knowledge of) Detective Walker.” Id. at 454. Stated

another way, “if Mr. Archuleta decided to fabricate Mr. LeBere’s alleged confession on

his own initiative, without the knowledge of Detective Walker, then the prosecution’s

failure to disclose that fabrication to Mr. LeBere cannot be a Brady violation.” Id.



                                               4
       The court acknowledged that “[a] Brady claim may arise where the prosecution

[is] negligent in failing to prevent false testimony from being presented.” Id. at 454 n.3.

But the court explained that it did “not understand Mr. LeBere to contend that, if

Mr. Archuleta fabricated the alleged confession of his own accord and never advised

Detective Walker of that fact, that confession was nevertheless so transparently false that

Detective Walker should have recognized that Mr. Archuleta had concocted it.” Id. In

other words, Mr. LeBere “[did] not clearly argue that Detective Walker’s acceptance of

Mr. Archuleta’s story as presented constituted a degree of negligence sufficient to give

rise to a Brady violation.” Id.

       The court ultimately found that, based upon its “review of the record as a whole,

Detective Walker’s version of events [was] more credible than Mr. Archuleta’s,” and that

Mr. LeBere’s Brady claim failed as a result. Id. at 466. The court therefore adopted the

magistrate judge’s recommendation and denied Mr. LeBere’s habeas petition.

       II. Discussion

       “We may grant a COA only if the petitioner makes a substantial showing of the

denial of a constitutional right.” Milton v. Miller, 812 F.3d 1252, 1263 (10th Cir. 2016)

(internal quotation marks omitted). To be entitled to a COA, Mr. LeBere must show

“that reasonable jurists could debate whether . . . the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Id. (internal quotation marks omitted).

       The narrow question on remand from Mr. LeBere’s second appeal related solely to

the credibility of Detective Walker versus Mr. Archuleta. We explained that “the district

                                             5
court will either find that Archuleta’s testimony is not credible (in which case both

subclaims fail), or it will find that Archuleta is credible (in which case it will grant habeas

relief).” LeBere, 746 F. App’x at 732 n.2. The district court ruled that Detective Walker

was more credible and therefore denied Mr. LeBere’s habeas petition.

       Instead of challenging that ruling, Mr. LeBere now seeks to raise two new Brady

arguments. First, he asserts that “[e]ven crediting Detective Walker’s habeas testimony

over Archuleta’s, . . . Detective Walker suborned perjury and committed perjury himself,

by allowing Archuleta to testify to details of LeBere’s false ‘confession’ that Walker

believed not to be true and that were in fact false.” COA Mot. at 34-35. He further

asserts that Detective Walker “failed to disclose that he did not believe key aspects of

Archuleta’s testimony.” Id. at 35. Second, Mr. LeBere argues that “[e]ven if there was

no overt conspiracy [between Detective Walker and Mr. Archuleta], [he] can still prove

his Brady claim if he shows the State withheld evidence it should have known was false.”

Id. at 39.

       We decline to grant Mr. LeBere a COA because he did not raise these particular

Brady arguments before the district court and he cannot “stretch the canopy of his

[original Brady claim] to cover” these new arguments. Milton, 812 F.3d at 1263. “We

have long applied the rule that we do not consider issues not raised in the district court.”

Owens v. Trammell, 792 F.3d 1234, 1246 (10th Cir. 2015). If an “argument was not

raised in [an appellant’s] habeas petition, it is waived on appeal.” Id. This waiver

principle holds true even where, as is the case here, the prisoner is seeking relief under



                                              6
the same type of claim. Mr. LeBere cannot allege a Brady claim and “then usher in

anything fitting under that broad category as the same claim.” Milton, 812 F.3d at 1264.

       Mr. LeBere cites extensively to Detective Walker’s deposition from the habeas

proceeding, see COA Mot. at 6-7; id. at 35-37, to support his argument that

“Detective Walker suborned perjury, and committed perjury himself, by allowing

Archuleta to testify to details of LeBere’s false ‘confession’ that Walker believed not to

be true and that were in fact false” in violation of Brady, id. at 34-35. He argues:

       [T]he District Court viewed this as an all-or-nothing question: either grant
       LeBere’s petition if you believe Archuleta, or deny LeBere’s petition if you
       believe Walker. Respectfully, there is a third option that LeBere presented
       and which requires habeas relief: even if Walker is believed, his own
       admissions in habeas proceedings show the State suppressed material
       exculpatory evidence at LeBere’s trial by suborning Archuleta’s perjury,
       vouching for that perjury, and withholding facts known to unmask the
       perjury. Even setting aside any credibility disputes, Walker’s testimony
       shows that the State failed to disclose critical exculpatory information.
       This is a Brady violation that merits habeas relief.
Id. at 38 (emphasis added) (citations omitted).

       But Detective Walker does not cite to where he presented this Brady argument to

the district court. Mr. LeBere filed the operative pleading in this case—his amended

habeas petition—on August 12, 2009. The Brady claim presented in the amended habeas

petition is premised on allegations that Detective “Walker went about procuring a

confession”; “Walker knew that LeBere never confessed to murdering Ms. Richards”;

and “[Walker] knew that Archuleta’s testimony about the confession was false, because

Archuleta created the ‘confession’ with information that Walker supplied.” Aplt. App.,

Vol. 1 at 35-36. The amended habeas petition explicitly links the Brady claim to


                                             7
Detective Walker inducing Mr. Archuleta to concoct the false confession. See id. at 37

(“In this case, the prosecution committed two separate Brady violations, both of which

stemmed from Walker’s tampering with Archuleta.”); id. at 38 (“Walker knew that

LeBere never confessed, and Walker knew that Archuleta was able to offer his perjured

testimony only thanks to information that Walker himself provided. This led to Walker’s

own perjury, through his testimony that Archuleta obtained the ‘confession’ from

LeBere, rather than from information that Walker provided.” (citation omitted)); id. at 39

(“Walker visited Archuleta several times in jail and gave Archuleta police reports to

prepare for his testimony. These facts are exculpatory Brady material because it shows

that LeBere’s supposed confession was a lie concocted by Archuleta, and made possible

and encouraged by Walker.”).

       Mr. LeBere’s new Brady argument is based on the factual premise that he

previously disputed—that Mr. Archuleta self-reported to Detective Walker that

Mr. LeBere had confessed to him and Detective Walker played no role in inducing

Mr. Archuleta to concoct the allegedly false confession. The new Brady argument is

based on the theory that Detective Walker did not believe key aspects of Mr. Archuleta’s

testimony about Mr. LeBere’s confession, but Detective Walker failed to disclose those

beliefs to Mr. LeBere’s defense lawyers, or tell the jury. Mr. LeBere asserts that “Walker

affirmatively vouched for Archuleta and committed perjury himself when he told the jury

he had corroborated those details and did believe Archuleta.” COA Mot. at 38. He

contends that “[t]he failure to disclose Archuleta’s perjury, the commission of the perjury

by vouching for Archuleta’s testimony, and concealing knowledge that an assault could

                                             8
not have been committed at Cheyenne Canyon as Archuleta testified, each constitute a

Brady violation.” Id. This new Brady argument is based on Detective Walker’s

testimony at his deposition in the habeas proceedings on remand after the first appeal, but

Mr. LeBere never sought to further amend his habeas petition to raise this new argument

after the deposition.

       Mr. LeBere’s second argument suffers from the same defect as his first. He argues

that he can “prove his Brady claim even if there was no proven express agreement

[between Detective Walker and Mr. Archuleta]” because of “Walker’s constructive

knowledge that Archuleta would testify falsely and his failure to disclose that

information.” COA Mot. at 41. He acknowledges the district court’s conclusion that he

did not present a constructive-knowledge theory, but he argues it is “plainly incorrect.”

Id. at 41 n.3. For support, he first cites to an argument in his COA motion in his second

appeal to this court. See id. (citing Aplt. App., Vol. 2 at 406). But an argument in a

motion to our court in a prior appeal does not show Mr. LeBere presented the issue to the

district court. He next cites to a footnote in his habeas reply brief, which states “‘[m]ost

importantly, the State does not make any argument that in this case the misconduct of

Walker and the perjured testimony of Archuleta and Walker were unknowable by the

prosecutors or other state actors.’” Id. (quoting Aplt. App., Vol. 1 at 249 n.2). But that

statement relates to the State’s alleged knowledge about Detective Walker’s misconduct

in feeding evidence to Mr. Archuleta and inducing him to concoct a false confession and

then both of them presenting false testimony about Mr. LeBere’s false confession. This

reference does not show that Mr. LeBere presented an argument to the district court that

                                              9
Detective Walker had constructive knowledge that Mr. Archuleta would testify falsely

about Mr. LeBere’s confession. Finally, Mr. LeBere cites to his amended habeas petition

where he outlined the factors for prevailing on a Brady claim and included a citation to a

case with the parenthetical “that even negligent or inadvertent suppression is nevertheless

suppression for Brady purposes.” Id. (quoting Aplt. App., Vol. 1 at 34). But this citation

to a general legal proposition without any accompanying factual development does not

adequately present a constructive-knowledge argument to the district court. Mr. LeBere

has failed to show that he presented a Brady argument in district court based on

Detective Walker’s constructive knowledge.

       III. Conclusion

       Although Mr. LeBere’s amended habeas petition raised a Brady claim, he never

raised the precise arguments he is now presenting in his COA request. In light of our

general rule against considering issues for the first time on appeal, we will not consider

these arguments now as a ground for a COA. See Owens, 792 F.3d at 1246 (“We have

long applied the rule that we do not consider issues not raised in the district court to bar

not only a bald-faced new issue presented on appeal, but also situations where a litigant

changes to a new theory on appeal that falls under the same general category as an

argument presented [below]. Because the argument was not raised in [the] habeas

petition, it is waived on appeal.” (citation and internal quotation marks omitted)).




                                             10
Accordingly, we deny Mr. LeBere’s request for a COA and dismiss this matter.


                                    Entered for the Court


                                    Jerome A. Holmes
                                    Circuit Judge




                                   11